Case 2:20-cr-00037-LGW-BWC Document 115 Filed 06/02/21 Page 1of1

Gnited States District Court
for the Southern District of Georgia
Brunswick Division

UNITED STATES OF AMERICA,
Vv. CR 220-037-2
ANDREW BEAUFORT,

Defendant.

ORDER

 

Before the Court is the Government’s motion to voluntarily
dismiss Defendant Andrew Beaufort from the indictment in this
case. Dkt. No. 111. After consideration of the motion, and
having held a status conference thereon, the Court GRANTS the
motion. The Clerk is DIRECTED to terminate Andrew Beaufort as a

defendant in this case.

ty”

   

 

HON.” LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
